Citation Nr: 9919861	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-19 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for T1 quadriplegia 
secondary to neurosarcoid syringomyelia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



REMAND

The appellant served on active duty between May 1984 and 
October 1993.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs Regional 
Office (VARO).

A review of the claims folder discloses that additional 
evidence was submitted with the June 29, 1999, informal 
hearing presentation of the appellant's representative.  This 
evidence was received within the 90-day window following 
certification of the appeal (date of certification, April 26, 
1999) to the Board.  We observe that this evidence has not 
been previously considered by VARO when adjudicating the 
instant claim and that no waiver of review by VARO, the 
agency of original jurisdiction, has been received.  A waiver 
would have enabled the Board to review this evidence without 
its referral back to VARO.  See 38 C.F.R. § 20.1304 (1996) 
(generally subsequent to a 90-day window following 
certification of the appeal, in the absence of a showing of 
good cause, additional evidence will not be considered by the 
Board in the pending appeal and is referred to VARO for 
appropriate action).

To ensure full compliance with due process requirements, the 
case is REMANDED to VARO for the following action:

1.  VARO should review and consider the 
medical opinion attached to the June 1999 
informal hearing presentation.

2.  VARO should undertake any development 
deemed necessary, including obtaining a 
VA medical opinion, to resolve the issue 
of entitlement.

3.  The appellant should be advised that 
he may submit additional evidence in 
support of his claim.

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

5.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the VAROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










